Citation Nr: 9916329	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a soft tissue sarcoma, 
lymphoma, tumors, cancer, a nodule on the kidney, 
neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and a liver disability, to include as a result of 
exposure to Agent Orange.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that, during his testimony at a travel Board 
hearing in April 1999, the veteran raised the issue of 
entitlement to service connection for diabetes.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The claims of entitlement to service connection for a soft 
tissue sarcoma, lymphoma, tumors, cancer, a nodule on the 
kidney, neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and a liver disability, to include as the result of 
exposure to herbicide agents, including Agent Orange, is not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a soft 
tissue sarcoma, lymphoma, tumors, cancer, a nodule on the 
kidney, neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and a liver disability, are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection under Agent Orange

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  A list of diseases is contained at 
38 U.S.C.A. § 1116 (West 1991), and 38 C.F.R. § 3.309(e) 
(1998).  The list includes chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda, prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The presumption for service connection applies for claimants 
exposed to an herbicidal agent as defined in 38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  Moreover, the diseases listed shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy which 
must become manifest to a degree of 10 percent or more within 
a year after service.  Respiratory cancers shall become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran served on active duty from November 1969 to June 
1971.  He had no service outside of the continental United 
States.  His military operational specialty (MOS), as listed 
on his DD 214, was as an armorer/unit supply specialist.  The 
veteran alleges that he suffers from the claimed disorders as 
a result of his exposure to herbicides.  He believes that he 
was exposed to herbicides while in the rear processing gear 
that had returned from Vietnam.

The veteran's service medical records are negative for any 
treatment of any claimed disorder.  He was noted to have 
subcutaneous cysts on his trunk in February 1970 but no 
treatment was necessary; treatment was provided for a left 
ear lobe infection in September 1970.  He had a small abscess 
on his groin incised and drained in May 1971.  The veteran's 
physicals, dated in January 1968, November 1969, and June 
1971, reported no growths of any types and did not report any 
type of skin condition.  The veteran did indicate on a 
medical history form dated in June 1971 that he had had a 
tumor/growth/cyst/cancer.  The examiner did not address this 
in the physical examination.  

The veteran submitted his claim for service connection in 
November 1993.  He contended that he was entitled to service 
connection for tumors, cancer, sarcoma, and lymphoma related 
to Agent Orange.  He submitted a separate statement, also in 
November 1993, wherein he stated that he had had surgery in 
the mid-1980's and that a biopsy of the growth was to be 
performed.  

In December 1993, the RO contacted the veteran and asked that 
he provide information in support of his claim.  
Specifically, he was asked to have his physician provide a 
statement concerning the veteran's disabilities.  There is no 
indication that the veteran responded to this letter.

The veteran was sent a second development letter in February 
1995.  He was asked to provide specific dates of treatment at 
the VA medical center (VAMC) in San Francisco, California, 
and the VAMC in Oakland, California.  He was also asked to 
explain his exposure to Agent Orange.  There is no indication 
in the record that the veteran responded to this second 
development letter.

The RO attempted to obtain treatment records from VA medical 
facilities in Oakland and San Francisco, California.  
Requests were made for records dating from 1971 to May 1994.  
Initially, no records were found at either facility.  
However, treatment records from VAMC San Francisco, for the 
period December 1971 to November 1978, were ultimately 
associated with the claims file.  The records reflect that 
the veteran was diagnosed with and treated for a lipoma, a 
cyst, and a rash.

Also associated with the claims file were VA treatment 
records from the VAMC in Los Angeles, California, for the 
period from September to November 1993.  The veteran was 
evaluated on several occasions for complaints associated with 
skin growths.  He was diagnosed on multiple occasions with 
lipomas on his back and his upper arms and once with 
dermatofibroma.  No treatment was provided for the lipomas.  
No nexus to service was provided in the records.  The veteran 
did relate a history of "soft tissue sarcoma" and abdominal 
resection in 1986.  However, he provided no information as to 
the source of his treatment or diagnosis. 

The veteran testified at a hearing at the RO in August 1995.  
He related that his exposure to Agent Orange resulted from 
his duties in the United States where he was involved in 
processing and reissuing equipment that was returned from 
South Vietnam.  He stated that his duties as a supply clerk 
required him to come into contact with the materials.  He did 
not know for a fact that the equipment was contaminated with 
herbicide but assumed it was because of symptoms that he 
later developed.  (Transcript pp. 2-3).  He related that he 
was evaluated for cysts under skins.  He acknowledged that he 
was not treated for the cysts.  He noted that he had had a 
boil treated in 1970.  The veteran then pointed to several 
areas of his body where he said that he currently had lumps.  
He associated them with service.  He further testified that 
he underwent surgery at the Oakland VA facility in 1985.  He 
said that he had abdominal surgery to remove some tumors from 
the area.  The veteran said that when the surgeon "cut him 
open" he pulled out "a cluster" of tumors, and then placed 
the tumors "back into" the abdomen.  He said that he was 
told that the growths were benign but he was not told what 
the growths were.  He later learned about Agent Orange and 
associated the various growths on his body with his exposure 
in service.  He said that he tried to get the records of his 
surgery but they were not available.  (Transcript p. 6).  
When asked if he was getting treatment for the skin growths, 
the veteran replied that he was getting treatment for his 
hepatitis C and being evaluated for spinal tumors.  He stated 
that he had undergone a computed tomogram (CT) in 1994 that 
showed a nodule on his kidney.  The veteran said that it was 
consistent with lymphoma.  He had not been told that by a 
doctor but had drawn that conclusion based upon his own 
readings.  (Transcript p. 7).  The veteran testified that he 
had no evidence that he had cancer.  He attributed his 
various disability claims to exposure to Agent Orange based 
upon his reading of various reports.  The veteran had no 
documentary evidence to support his contentions.  He stated 
that he was at odds with the VA doctors' diagnosis.  
(Transcript p. 11).  

The veteran also testified at a Travel Board hearing in 
Oakland, California, before the undersigned Board member in 
February 1999.  The veteran again testified that he did not 
serve in Vietnam.  However, he again asserted that he was 
exposed to a herbicide/Agent Orange as a result of his job 
processing equipment that had returned from Vietnam.  He 
admitted that he did not have a soft tissue sarcoma and that 
he had not been told that he had soft tissue sarcoma.  He 
repeated his testimony of abdominal surgery.  He felt that he 
had a soft tissue sarcoma and that the failure to diagnosis 
it was because the proper tests had not been conducted.  The 
veteran also acknowledged that he had never been diagnosed 
with a lymphoma, or cancer.  He said that he had been 
diagnosed with a tumor.  He attributed his nodule on his 
kidney to a fibroma.  He said that he was diagnosed with the 
nodule in 1991 by the VAMC in Los Angeles.  However, no 
doctor had ever related his fibroma to any incident of 
service or to exposure to Agent Orange.  The veteran also 
testified that he had never been told that his neurofibroma, 
hepatitis C, or degenerative disc disease, were related to 
service or Agent Orange.  The veteran admitted that he had 
not been diagnosed with chloracne.  He said that a nurse 
mentioned that his skin disorder might be related to service; 
however, this was a number of years ago and he did not have 
any documentation of the conversation.  In regard to a liver 
disability, the veteran did not identify what liver 
disability was at issue.  Further, he testified that his 
liver disability had not been linked to service or Agent 
Orange.  In support of his claim the veteran said that dioxin 
was discovered in his blood approximately 10 years after 
service.  He did not and could not identify where or when 
this occurred.  The veteran stated that his cousin, a 
physician, had related his conditions to service.  However, 
the veteran admitted that he had never been examined by his 
cousin and had only talked with him over the telephone.  
Moreover, the cousin had not diagnosed him with any of his 
claimed disabilities.  

In order to be entitled to consideration for presumptive 
service connection for the list of diseases associated with 
exposure to Agent Orange, a veteran must have served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and be diagnosed with one of 
the listed diseases.  38 U.S.C.A. § 1116 (West 1991 & Supp 
1998); 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt v. West, 12 
Vet. App. 167, 168-9 (1999).  The veteran did not serve in 
Vietnam.  This is demonstrated both by his DD 214 and his 
sworn testimony at two hearings.  Accordingly, as the veteran 
did not serve in the Republic of Vietnam his claims under the 
presumptive regulations must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Direct Service Connection

The United States Court of Appeals for the Federal Circuit 
has held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  Although 
that case specifically dealt with the list of radiogenic 
diseases contained in 38 C.F.R. § 3.311(b), the Board applies 
the holding in Combee to cases involving herbicide exposure.  
However, where the issue involves medical causation, 
competent medical evidence that the claim is plausible or 
possible is required to set forth a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran is seeking service connection for soft tissue 
sarcoma, lymphoma, tumors, cancer, nodule on the kidney, 
neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and a liver disability.  The legal question to be 
answered initially is whether he has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the record demonstrates that no soft tissue 
sarcoma, lymphoma, tumors, cancer, kidney nodule, 
neurofibroma, hepatitis C, degenerative disc disease, 
chloracne or a liver disability was found in service or on 
separation therefrom.  Moreover, the VA treatment records and 
examination reports after the veteran's separation from 
service, do not provide a diagnosis for any of the claimed 
disabilities.  In short, no medical or other competent 
evidence showing that he currently has the claimed 
disabilities has been presented.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

While the veteran claims that he developed the claimed 
disorders either during service, or after service to include 
as due to exposure to Agent Orange, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  Even assuming that 
the veteran has been diagnosed with the claimed disabilities, 
no physician has related a nexus between the claimed 
disabilities and any incident of service to include 
"exposure to Agent Orange."  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with soft tissue 
sarcoma, lymphoma, tumors, cancer, a nodule on the kidney, 
neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and/or a liver disability during active duty 
service, or during the one year presumptive period following 
such service; and as he has not submitted any medical opinion 
or other competent evidence demonstrating that any of the 
claimed disorders are in anyway related to his period of 
service, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a soft tissue sarcoma, 
lymphoma, tumors, cancer, a nodule on the kidney, 
neurofibroma, hepatitis C, degenerative disc disease, 
chloracne and a liver disability, to include as a result of 
exposure to Agent Orange, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

